—Appeals by the defendant from (1) a judgment of the Supreme Court, Kings County (Feldman, J.), rendered June 6, 1995, convicting him of robbery in the first degree and rape in the first degree under Indictment No. 12625/94, and (2) an amended judgment of the same court rendered June 20, 1995, revoking a sentence of probation previously imposed by the same court upon a finding that he had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of attempted robbery in the second degree under Indictment No. 3509/93, upon his pleas of guilty, and imposing sentences.
Ordered that the judgment and the amended judgment are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, P. J., O’Brien, Pizzuto, Goldstein and Luciano, JJ., concur.